Case: 20-60666     Document: 00516149438         Page: 1     Date Filed: 12/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-60666                      December 30, 2021
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Ronal Lima-Gonzalez,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A078 951 517


   Before Smith, Graves, and Willett, Circuit Judges.
   Per Curiam:*
          Ronal Lima-Gonzalez, a native and citizen of Guatemala, petitions for
   review of the Board of Immigration Appeals’ (BIA) decision affirming the
   denial of his motion to reopen proceedings and rescind the in absentia order
   of removal entered by the immigration judge (IJ).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60666     Document: 00516149438          Page: 2    Date Filed: 12/30/2021




                                   No. 20-60666


          On June 26, 2002, the former Immigration and Naturalization Service
   served Lima-Gonzalez with a putative notice to appear (NTA), asserting he
   was removable because he was present in the United States without
   admission or parole. The NTA directed Lima-Gonzalez to appear at a
   removal hearing at a time, date, and location to be determined. The
   immigration court later served several notices of hearing either to Lima-
   Gonzalez personally or by mail to an attorney named Hugo Florido. The final
   notice of hearing, which was mailed to Florido, reset Lima-Gonzalez’s
   proceedings for 8:30 a.m. on November 25, 2002, in Houston, Texas. Lima-
   Gonzalez did not appear at the hearing and was ordered removed in absentia.
          On January 16, 2018, Lima-Gonzalez moved to reopen proceedings
   and rescind the in absentia removal order on the grounds that he never
   received proper notice of the hearing. The IJ denied the motion, explaining
   that the superseding notice of hearing was served on Lima-Gonzalez through
   his then-attorney. Shortly thereafter, the Supreme Court issued its decision
   in Pereira v. Sessions, 138 S. Ct. 2105 (2018). On appeal to the BIA, Lima-
   Gonzalez argued, inter alia, that he was eligible for cancellation of removal
   under Pereira because the NTA was insufficient to trigger the so-called
   “stop-time” rule of 8 U.S.C. § 1229b(b) and he had accordingly established
   more than 10 years of continuous physical presence in the United States. The
   BIA disagreed, stating that the notices of hearing, in combination with the
   NTA, triggered the stop-time rule.
          In considering the BIA’s decision, factual findings are reviewed for
   substantial evidence and legal questions de novo, giving deference to the
   BIA’s interpretation of any ambiguous immigration statutes. See Orellano-
   Monson v. Holder, 685 F.3d 511, 517-18 (5th Cir. 2012).




                                         2
Case: 20-60666      Document: 00516149438           Page: 3    Date Filed: 12/30/2021




                                     No. 20-60666


          Lima-Gonzalez first argues that the BIA abused its discretion in
   interpreting the immigration statutes and finding that Florido was his
   “counsel of record” authorized to receive notice on his behalf under 8 U.S.C.
   § 1229(a)(2)(A). Lima-Gonzalez failed to raise this argument before the IJ or
   the BIA and accordingly this court lacks jurisdiction to consider the issue.
   See Omari v. Holder, 562 F.3d 314, 320 (5th Cir. 2009); 8 U.S.C. § 1252(d)(1).
   Accordingly, this portion of his petition is dismissed for lack of jurisdiction.
          Lima-Gonzalez also maintains that he never received proper statutory
   notice required to trigger the stop-time rule of § 1229b(d)(1)(A).
   Cancellation of removal is available under § 1229b(b) to certain
   nonpermanent residents who, inter alia, have been continuously present in
   the United States for at least 10 years. See § 1229b(b)(1). The period of
   physical presence is deemed to end when the alien is served with a NTA
   under 8 U.S.C. § 1229(a). See § 1229b(d)(1)(A).
          After briefing in this case was complete, the Supreme Court held that
   “the statute allows the government to invoke the stop-time rule only if it
   furnishes the alien with a single compliant document explaining what it
   intends to do and when.” Niz-Chavez v. Garland, 141 S. Ct. 1474, 1485
   (2021). The Court noted that § 1229(a) requires the document to specify
   “the nature of the proceedings against the alien, the legal authority for the
   proceedings, the charges against the alien, the fact that the alien may be
   represented by counsel, the time and place at which the proceedings will be
   held, and the consequences of failing to appear.” Id. at 1479; see also
   § 1229(a)(1)(A)-(G) (listing specifications required in written notice for
   removal proceedings).
          Lima-Gonzalez’s NTA did not contain the information required to
   trigger the stop-time rule. See Niz-Chavez, 141 S. Ct. at 1478-79, 1485; see
   also § 1229(a)(1)(A)–(G). Neither did any of the subsequent notices of




                                          3
Case: 20-60666      Document: 00516149438        Page: 4   Date Filed: 12/30/2021




                                  No. 20-60666


   hearing. As a result, the Government has not furnished Lima-Gonzalez with
   the “single compliant document” required by statute. Niz-Chavez, 141 S. Ct.
   at 1485.
          Accordingly, Lima-Gonzalez’s petition for review is DISMISSED
   in part and GRANTED in part. The BIA’s decision is VACATED, and
   this matter is REMANDED to the BIA for further consideration in the light
   of Niz-Chavez.




                                       4